FILED
                            NOT FOR PUBLICATION                               SEP 01 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 08-50008

               Plaintiff - Appellee,             D.C. No. CR-07-00209-JSL(1)

  v.
                                                 MEMORANDUM*
VICTOR IGBINEWEKA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     J. Spencer Letts, District Judge, Presiding

                            Submitted August 30, 2010**
                               Pasadena, California

Before:        KOZINSKI, Chief Judge, O’SCANNLAIN and GOULD, Circuit
               Judges.

       Under the terms of his plea agreement, Igbineweka waived the right to

appeal his custodial sentence. See United States v. Martinez, 143 F.3d 1266, 1271



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                  page 2
(9th Cir. 1998). The government didn’t breach the agreement or waive his waiver,

nor did the district court advise Igbineweka that he could appeal that part of his

sentence. The agreement permitted him to appeal the amount of restitution, but he

didn’t object to the “actual loss” calculation in the presentence report. The district

court was therefore entitled to treat it as a finding of fact. Fed. R. Crim. P.

32(i)(3)(A). We do not review the ineffective assistance claim on this direct appeal

because the record is insufficient to evaluate it. See United States v. Jeronimo, 398

F.3d 1149, 1155–56 (9th Cir. 2005).


      AFFIRMED.